Steven M. Slorgie, defendant-appellant, appeals the following order in a divorce case: *Page 203 
"* * * Regarding the payment of alimony, the referee [court] finds that the defendant should pay the sum of two hundred and fifty dollars per month to the plaintiff [Beverly J. Slorgie]. * * *"
Appellant argues that the trial court should be required to designate its order as either sustenance alimony or a division of marital assets and determine the extent to which it is temporary, rehabilitative or permanent. We affirm.
Whether an order for periodic or gross payments is a division of marital assets or sustenance alimony is dependent upon the factual findings of the particular case which illuminate the judge's order. We know of nothing which requires a judge to label his order as being one or the other.
Under the facts of this particular case we believe the order to be one for sustenance alimony. The court has retained jurisdiction over the order and certainly the appellant is free to file an application for modification as to duration, conditions, etc. because of a change in circumstances.
The judgment is affirmed.
Judgment affirmed.
MAHONEY, P.J., VICTOR and BELL, JJ., concur.